DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed January 19, 2022. Claims 1-14 are currently pending, of which claims 1, 2, 7, 8, 12, and 13 are currently amended.
Response to Arguments
Specification
Applicant has amended the Specification to correct the trademarked terms. However, an objection still remains, as detailed below.

Drawings
Applicant has filed replacement drawings to address the previous objections. These drawings have been accepted and entered and the previous objections have been withdrawn.

Rejection Under 35 USC 101
Applicant has amended the claim at issue and has comprehensively defined the system to no longer be directed to software per se. Therefore, the previous rejections regarding the software per se issues have been withdrawn.
Regarding the rejections of the claims because the invention is directed to an abstract idea without significantly more, Applicant just presents a one-sentence argument that the amendments overcome the rejection. See Remarks 9. Examiner respectfully disagrees. No user interface interaction is occurring within the claim language, just capabilities being stored generally with the data objects. Currently, producing a GUI as defined by a data set is not an integration of the abstract idea into a practical application, nor is it significantly more than the abstract idea. Examiner encourages language that more explicitly ties interactions with the GUI to what is displayed on the screen, as well as how those interactions are thoroughly inputted into the GUI and what would be an integration of the abstract idea(s) into that practical application. Essentially, displaying a file system, just with different data objects/features, does not make the claim eligible under 35 USC 101.

Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn.

Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections under 35 U.S.C. 112(b) have been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are either not persuasive or moot.
Specifically, Applicant has amended the claims at issue to distinguish over the previously cited art and generally argues that the amendments overcome those rejections. See Remarks 10-11. Examiner first notes that Applicant has listed a number of object features, including (1) definitions for said operations, (2) elements to system response to user interface events, (3) elements to system response to data events, (4) elements to prompt users for information, (5) elements to execute unattended processing workflows, and (6) elements for said presenting said data on said user interface. Examiner has looked through Applicant’s disclosure and while these terms all of support, it is entirely unclear what they are specifically meant to be and are subject to an incredibly broad interpretation. For example, “(2) elements to system response to user events” is very broad. Almost anything can be shown as a response to a user event. A mouse cursor moving on the screen is a response to a user event. These events are not defined in Applicant’s specification. This does allow the Examiner an incredible amount of leeway in determining the broadest reasonable interpretation of the claim language. Examiner encourages language that further clarifies these events instead of merely tacking on a broad list of potential object features.
Firstly, based on the BRI issues as discussed above, Newhouse still teaches most of the elements, but not all. Newhouse teaches (1) definitions for said operations, (2) elements to system response to user interface events, (3) elements to system response to data events, (4) elements to prompt users for information, and (6) elements for said presenting said data on said user interface. Specifically, Newhouse teaches tasks associated with various content items, including due dates, to whom the tasks are assigned, etc., all of which can be presented to users. Therefore, these are definitions for operations and elements for presenting data on the GUI (elements (1) and (6)). See Newhouse paras. [0064] and [0182-183]. Additionally, Newhouse teaches different data types within a project can have different graphical element types, and therefore response to data events (element (3)). See Id. at para. [0094]. Newhouse also discloses user interactions with the content, where a user can actuate a link or icon to view the corresponding content, and therefore a system response to user interface events (element (2)). See Id. at para. [0099]. Finally, Newhouse discloses notifications can be sent to users, with indications of those notifications displayed as well. Notifications can be related to numerous content or collaborative items. Therefore, these are elements to prompt users for information (element (6)). See Id. at paras. [0067] and [0097].
Regarding (5) elements to execute unattended processing workflows, new reference Johnson has been introduced below. Specifically, Johnson allows certain indicators of workflow elements that still require the user’s attention/awaiting the user’s action. See Johnson Figs. 3-4 and paras. [0019-22].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Specification
The use of the terms “windows service”, which is a trade name or a mark used in commerce, has been noted in this application. See Specification para. [0147]. Examiner merely suggests changing “The windows service” to “The Windows® service”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. At step 1, representative claim 1 recites a system for managing objects and projects, and therefore is a machine, which is a statutory category of invention.
For step 2A, prong one, representative claim 1 has been reproduced below, with the bold parts of the claim showing the general computer components that are not a method of organizing a human activity.
A system comprising:
(a) at least one computer that includes at least one host processor on the at least one computer to execute the operations of the system and at least one storage device storing instructions that are operable, when executed by said at least one computer, to cause the at least one computer to perform operations comprising:
 (i) said at least one computer providing a user interface to present data to a user, an engine that performs said operations on said data that includes objects and provides said data to said user interface, and a vault that provides storage on said at least one storage device of said data for said operations by said engine;
(ii) said data including said objects that are project type data modules that provide definitions for said objects and a plurality of properties for each of said objects where each of said objects has a corresponding data type;
(iii) said data including said objects that are project type workflow modules that provide (1) definitions for said operations, (2) elements to system response to user interface events, (3) elements to system response to data events, (4) elements to prompt users for information, (5) elements to execute unattended processing workflows, and (6) elements for said presenting said data on said user interface;
(iv) said user interface including graphical icons where movement of a first icon representative of a first project type data module onto a second icon representative of a second project type data module results in said first project type data module being linked to said second project type data module based upon an intermediary project type data module and a project type workflow module, wherein the result of said linking is automatically saved;
(v) said user interface graphically showing an interrelationship between said first project type data module and said second type data module together with a nature of said interrelationship between said first project type data module and said second type data module.
That is, other than reciting the generic computer system, the user interface features, including the interaction and icon display, nothing in the claim element precludes the steps from practically being an organization of a human activity. If a claim limitation, under its broadest reasonable interpretation, conveys performance of the limitation as a certain method of organizing human activity, including managing relationships between projects and maintaining documents for legal purposes and interactions, but for the recitation of generic components, then it falls within the method of organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite a computer, storage, an interface, and various interface interactions to present data objects to the user. The computer components are recited at a high level of generality and are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Moreover, regarding the workflow, this too is recited at a high level of generality. No computer-specific tasks are claimed at a specific level, and maintaining a track of tasks performed or left to perform on a particular project is certainly a method of organizing human activity, as well as a mental process.
The interface itself and the icons presented thereupon represents mere presentation of information – information that can be found in traditional legal document organization (or other fields of document organization and record keeping). Herein, data objects are merely being displayed and linked to various projects with user interactions claimed at a high level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer elements of amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. Displaying a result, when claimed at a high level of generality, has also been found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); see also MPEP 2106.05(f).
The interface, as discussed above, represents mere data display and is insignificant extra-solution activity. Regarding the icon movement to link objects as claimed, this is a nominal and tangential addition to the claim, claimed at a high level, with a very broad scope and not at a specific level. This concept, regarding the “movement of a first icon representative of a first project type data module onto a second icon representative of a second project type” is certainly a commonly found way to link objects, especially drag and drop functions broadly. See MPEP 2106.07(a)(III); see also Berkheimer v. HP, Inc.; see also Ferguson (U.S. Patent 5,80,700A) col. 5:9-39; see also Horn (U.S. Publication No. 2008/0021921) paras. [0046], [0120], and [0160-162].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

As per claim 2, the claim is directed to tracking states of objects of the system, and this too is a method of organizing human activity as well as a mental process. People can sign out evidence/files associated with a particular case and a record can be kept to follow the chain of custody for the evidence, as well as one individual merely stating that another individual currently has possession of a file/object. By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claim 3, the claim is directed to uniquely identifying projects, and this too is a method of organizing human activity as well as a mental process. Unique numbering (or naming or identifying) case files or other projects can be performed by users without the assistance of a computer. File cabinets sorted by name/number, Bates numbering, etc. have been around long before user interfaces. By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claims 4-8, the claims are directed to various ways to assign keys to the unique identifier of claim 3. These too are all methods of organizing human activity. Bates numbering has been around for over a century and is a common way used across various fields to track files and documents. This is just one example of assigning numbers uniquely to documents and projects. The suffixes and prefixes of the numberings being assigned can be done without the use of a computer. By merely assigning these by a computer and displaying this information in a user interface, the claims are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claim 9, the claim is directed to historically tracking objects, and this too is a method of organizing human activity as well as a mental process. People can sign out evidence/files associated with a particular case and a record can be kept to follow the chain of custody for the evidence, as well as one individual merely stating that another individual currently has possession of a file/object. By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claim 10, the claim is directed to a particular identification of the state chained property bag, and this too is a method of organizing human activity. An individual in charge of documents can certainly make copies and note to whom those copies have been given to and those other individuals can destroy said copies. By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claim 11, the claim is directed to object security, and this too is a method of organizing human activity. An individual can be in charge of documents and set policies for reviewing them and what individuals can do with those files. By merely incorporating these roles into a generic computer system, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception. 

As per claim 12, the claim is directed to tracking objects at points in time, and this too is a method of organizing human activity as well as a mental process. People can sign out evidence/files associated with a particular case and a record can be kept to follow the chain of custody for the evidence. By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

As per claim 13, the claim is directed to project workflows, and this too is a method of organizing human activity as well as a mental process. People working on projects can track their progress but also get interrupted by other individuals but can eventually finish their tasks. By merely executing these processes on a general high-level computer, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception. Even if this were to approach insignificant extra solution activity, under 2B, this is also well-understood, routine, and conventional in light of Applicant’s disclosure. Applicant states that “standard ‘Windows’ backup utilities may be sufficient to proect from data loss.” See Specification para. [00176]. Moreover, workflow loss prevention is a common way to protect queues of data, especially when claimed at this high-level generality. See MPEP 2106.07(a)(III); see also Berkheimer v. HP, Inc.; see also Nicklin (U.S. Publication No. 2013/0304700) paras. [0013], [0020], [0061] and [0073].

As per claim 14, the claim is directed to auditing, and this too is a method of organizing human activity as well as a mental process. People can track their progress on particular projects and update one another on the status of tasks within the project(s). By merely displaying this information in a user interface, the claim is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (U.S. Publication No. 2018/0189706; hereinafter “Newhouse”) and further in view of Horn (U.S. Publication No. 2008/0021921) and Johnson (U.S. Publication No. 2009/0287529).
As per claim 1, Newhouse teaches a system comprising:
(a) at least one computer that includes at least one host processor on the at least one computer to execute the operations of the system and at least one storage device storing instructions that are operable, when executed by said at least one computer including the at least one host processor, to cause the at least one computer to perform operations of the system (See Newhouse Fig. 1A and paras. [0034-37] and [0212-215]) comprising:
 (i) said at least one computer providing a user interface to present data to a user, an engine that performs said operations on said data that includes objects and provides said data to said user interface, and a vault that provides storage on said at least one storage device of said data for said operations by said engine (See Newhouse paras. [0041-43]: content storage; para. [0081]: GUI to display content on client device);
(ii) said data including said objects that are project type data modules that provide definitions for said objects and a plurality of properties for each of said objects where each of said objects has a corresponding data type (See Newhouse paras. [0051] and [0082-83]: projects each with their own content items and attributes);
(iii) said data including said objects that are project type workflow modules that provide (1) definitions for said operations, (2) elements to system response to user interface events, (3) elements to system response to data events, (4) elements to prompt users for information, [(5) elements to execute unattended processing workflows], and (6) elements for said presenting said data on said user interface (See Newhouse paras. [0064] and [0182-183]: tasks associated with various content items, including due dates, to whom the tasks are assigned, etc., all of which can be presented to users. Therefore, these are definitions for operations and elements for presenting data on the GUI; para. [0094]: different data types within a project can have different graphical element types, and therefore response to data events; para. [0099]: a user can actuate a link or icon to view the corresponding content, and therefore a system response to user interface events; paras. [0067] and [0097]: notifications can be sent to users, with indications of those notifications displayed as well. Notifications can be related to numerous content or collaborative items. Therefore, these are elements to prompt users for information);
 (v) said user interface graphically showing an interrelationship between said first project type data module and said second type data module together with a nature of said interrelationship between said first project type data module and said second type data module (See Newhouse Figs. 3 and 4 and paras. [0081-83] and [0092-94]: interface to display various projects and their respective content items, as well as members of particular projects and other interface icons and buttons to view various actions and subsets).
However, while Newhouse teaches (iv) said user interface including graphical icons where [movement of a first icon representative of a first project type data module onto a second icon representative of a second project type data module] results in said first project type data module being linked to said second project type data module based upon creation of both (1) an intermediary project type data module and (2) a project type workflow module, wherein the result of said linking is automatically saved (See Newhouse paras. [0099-101] and [0112]: linking content items to projects and “storing a mapping between the collaborative content item identifier and the project.” Additionally, new content items can be created and linked to the project after their creation), Newhouse does not explicitly teach doing so using movement of a first icon representative of a first project type data module onto a second icon representative of a second project type data module to cause said linking.
Horn teaches these limitations of the claim (See Horn paras. [0046], [0120], and [0160-162]: drag and drop icons to add to collections and link content).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface objects of Newhouse with the drag and drop functionality of Horn. One would have been motivated to combine these references because both references disclose document management interfaces and Horn enhances the functionality of Newhouse by introducing a common and well-known way to interact with icons, while furthering the seamlessness of establishing relationships between projects and project resources and content of Newhouse.
Furthermore, while Newhouse teaches numerous object elements, including icons indicating “content items that have no project affiliation” (See Newhouse para. [0094]), Newhouse does not explicitly teach (5) elements to execute unattended processing workflows.
Johnson teaches this limitation of the claim (See Johnson Figs. 3-4 and paras. [0019-22]: certain elements can have specific indications that “there are workflow items awaiting the user's action”. Therefore, when a user clicks on one of these elements (here, the specific links), they can be addressed/executed individually).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the object elements of Newhouse with the additional object element of Johnson. One would have been motivated to combine these references because both references disclose an interface to manage user content and projects/workflows and Johnson enhances the user experience of Newhouse by allowing the user to easily visualize and identify tasks that still need to be completed and how to process them in an efficient manner, including “sav[ing] time by bypassing any intervening screens” (See Johnson para. [0020]).
As per claim 2, Newhouse/Horn/Johnson further teaches wherein said data is organized based upon a state chained property bag, in which the state chained property bag tracks each of the objects as they are included and their relationship to one or more other objects of said state chain in a temporal fashion (See Newhouse paras. [0043], [0070], [0103]: tracking time that files/content have been accessed, changed, etc.).

As per claim 3, Newhouse/Horn/Johnson further teaches wherein one of said objects associated with any of said project type data modules are identified in a unique manner (See Newhouse para. [0042]: “each content item stored in content storage 160 can be assigned a system-wide unique identifier”).

As per claim 9, Newhouse/Horn/Johnson further teaches wherein said data is organized based upon a state chained property bag, in which the state chain tracks historical values for any given property of each of the objects (See Newhouse para. [0043], [0084], and [0089]: tracking content item interaction history, including access history and user edits to specific content).

As per claim 10, while Newhouse allows for deleting references to content items without affecting the corresponding content item (See Newhouse para. [0142]), Newhouse does not explicitly teach wherein said data is organized based upon a state chained property bag, in which the state chained property bag identifies an object as deleted while not being removed from said vault.
Horn teaches these limitations of the claim (See Horn para. [0162]: can remove the item from collection but not from the file system itself).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse with the teachings of Horn for at least the same reasons as discussed above in claim 1. Moreover, Horn further enhances the functionality of Newhouse by allowing users to ensure that content is not accidentally deleted and only the authorized users of Newhouse can do so, while also freeing up storage space on local client devices.

As per claim 11, Newhouse/Horn/Johnson further teaches wherein said objects includes object security based upon a control list of roles that are allowed, including at least read and write (See Newhouse para. [0069]: writing permissions can be restricted for users, including turning the content into read-only).

As per claim 12, Newhouse/Horn/Johnson further teaches wherein said data is organized based upon a state chained property bag, in which the state chained property bag identifies a temporal point in time for when each object is active and a state of said state chained property bag is determinable at any particular temporal point in time (See Newhouse para. [0043], [0084], and [0089]: tracking content item interaction history, including access history and user edits to specific content. Furthermore, different version trees are tracked through the change history, and thus, changes at particular times by particular users).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse/Horn/Johnson as applied above, and further in view of Collier et al. (U.S. Publication No. 2008/0140604; hereinafter “Collier”).
As per claim 4, while Newhouse/Horn/Johnson teaches the unique identifier, Newhouse/Horn/Johnson does not explicitly teach wherein said unique manner includes a key, wherein said key includes a key prefix prepended to a sequential number, said sequential number, a key suffix appended to said sequential number, a number of digitals defining a zero padded length of said sequential number.
Collier teaches these limitations of the claim (See Collier Figs. 4-7 and paras. [0004], [0022], and [0025]: assigning fixed length alphanumeric strings representing a sequential order. Zeroes can be used to pad the length of the identifier, with the identifiers having a beginning set of characters and an ending set of characters).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the identifiers of Newhouse/Horn/Johnson with the alphanumeric identifiers of Collier. One would have been motivated to combine these references because both references disclose assigning identifiers to documents/files/content and Collier enhances the identifiers of Newhouse/Horn/Johnson by allowing file identifiers to be easily normalized in a simple and flexible manner (See Collier paras. [0005-06]).

As per claim 7, while Newhouse/Horn/Johnson teaches the unique identifier when said vault is currently accessible by said at least one computer (See Newhouse paras. [0109] and [0111]: content items currently being accessed), Newhouse/Horn/Johnson does not explicitly teach wherein said unique manner includes a key, wherein said key includes a key prefix prepended to a sequential number, said sequential number, a key suffix appended to said sequential number [when said vault is currently accessible by said at least one computer].
Collier teaches these limitations of the claim (See Collier Figs. 4-7 and paras. [0004], [0022], and [0025]: assigning fixed length alphanumeric strings representing a sequential order. Zeroes can be used to pad the length of the identifier, with the identifiers having a beginning set of characters and an ending set of characters).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson with the teachings of Collier for at least the same reasons as discussed above in claim 4.

Claims 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse/Horn/Johnson as applied above, and further in view of Collier and Allain et al. (U.S. Publication No. 2015/0222615; hereinafter “Allain”)
As per claim 5, while Newhouse/Horn/Johnson teaches the unique identifier, Newhouse/Horn/Johnson does not explicitly teach wherein said unique manner includes a key, wherein said key includes an allow temporary key defining whether a key is permitted to be assigned, a temporary key prefix prepended to a temporary key, said temporary key, and a temporary key suffix appended to said temporary key.
Collier teaches these limitations of the claim (See Collier Figs. 4-7 and paras. [0004], [0022], and [0025]: assigning fixed length alphanumeric strings representing a sequential order. Zeroes can be used to pad the length of the identifier, with the identifiers having a beginning set of characters and an ending set of characters).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson with the teachings of Collier for at least the same reasons as discussed above in claim 4.
However, neither Newhouse/Horn/Johnson nor Collier explicitly teach the temporary nature of the key and its features.
Allain teaches these limitations of the claim (See Allain paras. [0025-26] and paras. [0069-70]: can receive temporary access permissions, including through an authentication key. This is modifying the key/identifier of Collier to indicate temporary access).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the identifiers of Newhouse/Horn/Johnson and the alphanumeric identifiers of Collier with the access permissions of Allain. One would have been motivated to combine these references because the references disclose access permissions to documents/files/content and Allain enhances the identifiers of Newhouse/Horn/Johnson and the keys of Collier by allowing administrators of Newhouse to grant temporary access to individual documents. This increases the flexibility of the permissions of Newhouse while allowing administrative users to ensure that all documents are not all shared at once if security/confidentiality concerns exist.

As per claim 6, while Newhouse/Horn/Johnson teaches the unique identifier, Newhouse/Horn/Johnson does not explicitly teach wherein said unique manner includes a key, wherein said key includes a key prefix prepended to a sequential number, said sequential number, a key suffix appended to said sequential number, a number of digitals defining a zero padded length of said sequential number, an allow temporary key defining whether a key is permitted to be assigned, a temporary key prefix prepended to a temporary key, said temporary key, and a temporary key suffix appended to said temporary key.
Collier teaches these limitations of the claim (See Collier Figs. 4-7 and paras. [0004], [0022], and [0025]: assigning fixed length alphanumeric strings representing a sequential order. Zeroes can be used to pad the length of the identifier, with the identifiers having a beginning set of characters and an ending set of characters).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson with the teachings of Collier for at least the same reasons as discussed above in claim 4.
However, neither Newhouse/Horn/Johnson nor Collier explicitly teach the temporary nature of the key and its features.
Allain teaches these limitations of the claim (See Allain paras. [0025-26] and paras. [0069-70]: can receive temporary access permissions, including through an authentication key. This is modifying the key/identifier of Collier to indicate temporary access).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson and Collier with the teachings of Allain for at least the same reasons as discussed above in claim 5.

As per claim 8, while Newhouse/Horn/Johnson teaches the unique identifier when said vault is currently not accessible by said at least one computer (See Newhouse paras. [0109] and [0111]: content items currently being accessed; paras. [0065], [0069], [0083]: can restrict permissions, include permissions to access a project or project data), Newhouse/Horn/Johnson does not explicitly teach wherein said unique manner includes a key, wherein said key includes a temporary key prefix prepended to a temporary key, said temporary key, and a temporary key suffix appended to said temporary key [when said vault is currently not accessible by said at least one computer].
Collier teaches these limitations of the claim (See Collier Figs. 4-7 and paras. [0004], [0022], and [0025]: assigning fixed length alphanumeric strings representing a sequential order. Zeroes can be used to pad the length of the identifier, with the identifiers having a beginning set of characters and an ending set of characters).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson with the teachings of Collier for at least the same reasons as discussed above in claim 4.
However, neither Newhouse/Horn/Johnson nor Collier explicitly teach the temporary nature of the key and its features.
Allain teaches these limitations of the claim (See Allain paras. [0025-26] and paras. [0069-70]: can receive temporary access permissions, including through an authentication key. This is modifying the key/identifier of Collier to indicate temporary access).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Newhouse/Horn/Johnson and Collier with the teachings of Allain for at least the same reasons as discussed above in claim 5.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse/Horn/Johnson as applied above, and further in view of Nicklin (U.S. Publication No. 2013/0304700).
As per claim 13, while Newhouse/Horn/Johnson teaches the various workflows, Newhouse/Horn/Johnson does not explicitly teach wherein workflow executed as a result of said project type workflow modules are recorded with state information to continue processing if said workflow executing is interrupted.
Nicklin teaches these limitations of the claim (See Nicklin paras. [0013], [0020], [0061] and [0073]: tracking synchronizations and interruptions using synch anchors. Therefore, if there is an interruption, there is a lookup table to see which records were synced and which were not and allowing the process to continue “without a need to repair or redo any of the work prior to the interruption.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the file management and content items of Newhouse/Horn/Johnson with the synchronization tables of Nicklin. One would have been motivated to combine these references because both references disclose synchronization of content items and Nicklin enhances the synchronization of Newhouse/Horn/Johnson by saving time in case of any interruptions so the user does not have to start over from the beginning of the synchronization queue (See Nicklin paras. [0009] and [0018]).

As per claim 14, Newhouse/Horn/Johnson/Nicklin further teaches wherein said executed workflow includes an audit trail of said executed workflow (See Newhouse paras. [0043], [0084], and [0193]: tracking changes to content items, and updating task statuses in the content management system).






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145